Case: 16-17472   Date Filed: 09/01/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17472
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cr-00008-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CHRISTOPHER BERNARD THOMPSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (September 1, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 16-17472     Date Filed: 09/01/2017   Page: 2 of 2


      Stephen N. Bernstein, appointed counsel for Christopher Bernard Thompson

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Thompson’s conviction and sentence are

AFFIRMED.




                                          2